Citation Nr: 0114378	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1990 to 
April 1991; she had extensive duty in a Reserve component 
before and after her call-up for duty in the Persian Gulf.  
The veteran served in Germany during her activation for 
Desert Storm.  There is no evidence of service in Southwest 
Asia.

The current appeal arose from a March 1995 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  The RO denied entitlement to 
service connection for a bilateral knee disorder, tinnitus, 
anxiety or depression, rhinitis/sinusitis, and CFS.

In October 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for right knee disorder, 
granted entitlement to service connection for a left knee 
disorder, and remanded the remaining issues to the RO for 
further development and adjudicative actions.

In July 2000 the Board granted entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder, and remanded the remaining claims to 
the RO for further development and adjudicative action.

In December 2000 the RO granted service connection for major 
depressive disorder and assigned a 50 percent evaluation, 
effective May 26, 1994.  In this instance, there was a full 
grant of the benefit sought.  If the veteran disagrees with 
the evaluation and/or the effective date assigned she must 
submit notice of disagreement to the RO.  This claim is not 
considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).  The RO also 
affirmed the denial of entitlement to service connection for 
tinnitus and CFS in December 2000.  

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to service connection for CFS is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  

2.  Tinnitus was not shown in active service. 

3.  Medical evidence of tinnitus was initially shown several 
years following service, and there is no competent medical 
evidence linking such disorder to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); VCAA of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records fail to show the veteran had any 
complaints, or received treatment or diagnosis for tinnitus 
or any other auditory disorder during active military 
service.  

In December 1994 the veteran submitted a statement to the RO 
signed by Dr. RWS.  The assessment, in pertinent part, was 
tinnitus.  The RO construed this statement as a claim for 
entitlement to service connection for tinnitus.

It was noted in a VA mental disorders examination in December 
1994 that the veteran had been seen for noise in her head 
which she described as "crashing" which was a pounding in 
her left ear.  It was noted that she believed it was due to 
cardiac problems or high blood pressure, but stated that she 
was told it was psychiatric in nature and that she may have 
panic attacks.

In February 1995 the veteran contended that her main problem 
of tinnitus or severe noise in her head may have been caused 
in military service by the firing exercises, airplane travel 
or it may be "stress connected."

A VA audiology examination was conducted in September 2000.  
The veteran reported she had military noise exposure to 
aircraft, tanks and artillery during training.  Civilian 
noise exposure was attributed to automotive noise and 
shooting.  She also reported a periodic medium loud ringing 
tinnitus in both ears since 1991, which had improved a great 
deal in the last six years.  She stated she had had chronic 
ear pain mostly on the left since 1994, and a history of 
borderline high blood pressure.  

It was noted that the veteran described a low-pitched tone, 
pulsatile in nature.  She felt that the ringing was worse 
when her blood pressure was more elevated.  She denied it as 
being a click or a snapping, or related to chewing.  She 
reported, however, that over time it had improved except it 
is much worse with stress, which she is dealing with at the 
moment.

The diagnosis shows that there was no report of acoustic 
trauma which would cause tinnitus.  It was noted that the 
veteran reported only limited noise exposure in the military.  
The examiner further noted that it was unlikely that her 
tinnitus was due to military noise exposure.  Further 
diagnosis revealed she had left pulsatile tinnitus.  The 
examiner noted that it may be related to her hypertension 
and/or stress.  He stated that he doubted it was related to a 
vascular anomaly.  Moreover, he stated that her tinnitus did 
not appear to be related to any significant sensorineural 
hearing loss.




Criteria
Duty to Assist

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103).  If a claimant's application 
for a benefit administered by the laws of the Secretary is 
incomplete, the Secretary shall notify the claimant and the 
claimant's representative, if any, of the information 
necessary to complete the application.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  


As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  


The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  




The United States Court of appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000); Public Law 103-446 
(November 2, 1994).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  



Analysis

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate her 
claim.  By virtue of the rating decision and the Statement of 
the Case (SOC) issued during the pendency of the appeal, the 
veteran and her representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  




Moreover, the RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by her 
as well as authorized by her to be obtained.  In this regard, 
the veteran was afforded VA examination in November 2000.  In 
addition, the service medical records are on file.

In the diagnosis rendered at the November 2000 VA 
examination, the examiner indicated that the veteran's left 
pulsatile tinnitus may be related to her hypertension and or 
stress and expressed doubt concerning its relationship to a 
vascular anomaly.  He stated that the only way to rule out 
those possibilities was to perform an magnetic resonance 
imaging (MRI).  A MRI has not been performed.  The Board 
believes that a remand of this case for the purpose of 
obtaining a MRI would serve no useful purpose because it 
would not substantiate the veteran's claim for service 
connection for tinnitus.  

There is no indication that the MRI will establish that 
tinnitus is related to or aggravated by military service, or 
that it is due to a service-connected disability.  Therefore, 
there is no benefit to the veteran in furtherance of her 
claim and will serve only to further delay the resolution of 
her claim in this instance.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994) (citing Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991)).

Therefore, as a result of the October 1997 and July 2000 
remands, the Board is satisfied that all relevant facts have 
been adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to her claim is required to comply with the duty to assist 
her as mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the pendency of the veteran's 
appeal.  


In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of her claim by the RO under the new law would 
only serve to further delay resolution of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Service Connection

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

In this instance, the Board finds that tinnitus as claimed by 
the veteran did not have its origin during active military 
service nor was it aggravated by military service.  Service 
medical records are devoid of any mention of tinnitus or 
other auditory disorder.  Moreover, the recent VA examination 
in November 2000 shows that the veteran's tinnitus was not 
considered to be due to military noise exposure.  Since there 
is no medical evidence that relates the veteran's claimed 
tinnitus disorder to active duty service, the claim for 
service connection must be denied.  See Hickson, supra at 
253.




The Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The only proviso, however, is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and post-service 
symptomatology, unless such a relationship is one to which a 
lay person's observation is competent.

In this case, no clinical data have been received showing 
treatment during the interim between service and the initial 
diagnosis of tinnitus in December 1994.  Thus, continuity of 
symptomatology is not demonstrated and the medical evidence 
of record may not be reasonably construed to find that the 
veteran had any continuing symptoms during and following 
service, which could be causally related to tinnitus as 
currently claimed by the veteran.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West,  13 Vet. App. 60 
(1999); Savage, supra. 

Lay persons may provide evidence on the occurrence of 
observable symptoms during and following service to support 
the veteran's claim of entitlement for compensation benefits.  
In this case, the veteran has asserted her personal opinion 
that her claimed tinnitus is related to service.  However, 
there is no evidence that she is a medical professional.  
Therefore, she lacks the expertise to render a medical 
opinion with respect to providing a diagnosis and/or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the lay statements are insufficient to establish a 
relationship between the veteran's claimed disorder and 
service.  Id.  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed tinnitus is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 2000 the Board remanded the claim of entitlement to 
service connection for CFS for the purpose of having the 
examiner clarify the diagnosis of CFS to include an 
explanation of the criteria used to determine that the 
veteran had CFS.  The examiner was specifically ask to 
address 38 C.F.R. § 4.88a in substantiating the diagnosis of 
CFS.  

Further, he was asked to state whether the diagnosis of CFS 
was incurred during the veteran's service from December 1990 
to April 1991, and to substantiate his determination with 
evidence in the claims file.  In addition, if the examiner 
who conducted the previous May 1999 VA neurology examination 
was no longer available, the RO was directed to arrange for 
another special neurological examination of the veteran by an 
appropriate specialist for the purpose of ascertaining 
whether she has CFS as a consequence of her period of 
service. 

In November 2000 an examiner other than the examiner who 
conducted the May 1999 examination conducted a dictated VA 
neurological evaluation.  The veteran was not examined.  As 
noted above, the Board's remand specifically required re-
examination of the veteran if the examiner who conducted the 
May 1999 examiner were not available.

Furthermore, in the dictated evaluation, the physician failed 
to address 38 C.F.R. § 4.88a in substantiating the diagnosis 
of CFS and state explicitly whether the diagnosis of CFS was 
incurred during the veteran's service from December 1990 to 
April 1991, and to substantiate his determination with 
evidence in the claims file.

The Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Therefore, a remand is required for a VA examination that 
specifically addresses the current nature, history, and 
etiology of CFS which may be present.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the issue of service connection for CFS is 
remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that she identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to her treatment for 
CFS.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should submit the veteran's 
claims file, a copy of the criteria under 
38 C.F.R. § 4.88a, along with a copy of 
this remand, to the VA examiner who 
dictated the November 2000 review of the 
May 1999 examination of the veteran prior 
and pursuant to the examiner's furnishing 
of a medical report.  The examiner must 
annotate the medical report that the 
claims file and a copy of the criteria 
under 38 C.F.R. § 4.88a were in fact made 
available for review in conjunction with 
the review of the May 1999 VA examination 
of the veteran.

The examiner should determine whether the 
veteran has CFS.  The examiner must 
address 38 C.F.R. § 4.88a in 
substantiating the diagnosis or the lack 
of diagnosis of CFS.  If a diagnosis of 
CFS is entered, the examiner is then 
asked to state whether CFS was incurred 
during the veteran's service from 
December 1990 to April 1991, and 
substantiate the determination with 
evidence in the claims file.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
If the examiner finds that additional 
examination of the veteran is warranted, 
then such should be arranged.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical report and 
required opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  



The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for CFS.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the remaining issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  


No action is required of the veteran until she is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of her claim for 
service connection.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



